Name: 92/283/EEC: Commission Decision of 8 May 1992 approving the plan for the approval of establishments for the purposes of intra-Community trade in poultry and hatching eggs submitted by the Netherlands (Only the Dutch text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  trade policy;  means of agricultural production;  health;  animal product;  Europe
 Date Published: 1992-06-02

 Avis juridique important|31992D028392/283/EEC: Commission Decision of 8 May 1992 approving the plan for the approval of establishments for the purposes of intra-Community trade in poultry and hatching eggs submitted by the Netherlands (Only the Dutch text is authentic) Official Journal L 150 , 02/06/1992 P. 0025 - 0025COMMISSION DECISION of 8 May 1992 approving the plan for the approval of establishments for the purposes of intra-Community trade in poultry and hatching eggs submitted by the Netherlands (Only the Dutch text is authentic) (92/283/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 90/539/EEC of 15 October 1990 on animal health conditions governing intra-Community trade in, and imports from third countries of, poultry and hatching eggs (1), as last amended by Directive 91/496/EEC (2), and in particular Article 3 (2) thereof, Whereas by letter dated 11 November 1991 the Netherlands transmitted a plan to the Commission; Whereas the plan has been examined and found to meet the requirements of Directive 90/539/EEC, and in particular Annex II thereof; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The plan submitted by the Netherlands for the approval of establishments for the purposes of intra-Community trade in poultry and hatching eggs is hereby approved. Article 2 The Netherlands shall bring into force by 1 May 1992 the laws, regulations and administrative provisions for implementation of the plan referred to in Article 1. Article 3 This Decision is addressed to the Netherlands. Done at Brussels, 8 May 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 303, 31. 10. 1990, p. 6. (2) OJ No L 268, 24. 9. 1991, p. 56.